Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This NOA will correct the total number of allowance claims which inadvertently listed only 20 in previous NOA.

1.    In response to the Office Action dated on 02/04/2021, applicant(s) amend the application as follow:
Claims amended: 1 
Claims canceled: none 
Claims newly added: none 
Claims pending: 1-21

Claim Rejections - 35 USC §101
2.    The amendment including “by one or more processor” has overcome the 101 rejection as to claim 1-10.

Allowable Subject Matter
3.    	Claims 1 -10 are allowed by the amendment which overcome the 101 rejection.
	Claims 11-21 were previously allowed.
The reason for allowance was indicated in the Office Action dated on 02/04/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154